IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dan Sweigart, Claudia Benack, Christine    :
McNally, Patti Joseph, Margaret Alice      :
Bothwell (Thomson), Beverly Romano,        :
Georgene Siroky, Leslie Hyde, Lou          :
Sanotra, Rose Lepri, Edward Szabo,         :
Diane Szabo, Elizabeth Szabo, Nancy        :
Kusko, Travis Boyle, Carrie Boyle,         :
Judith Frazier, Betty Caricchio, Kirk      :
Bruce, Donna Schaude, Janice Knapp,        :
Jacqueline Carlucci, Eleanor Jane Check,   :
Cathy Newell, Vicki Conti, Brian           :
Jackson, Katherine Jackson, Lorren         :
Pallone, Anne Pieto, Toni Weston, Keith    :
Miller, Rose Mugo, Mike Janosik,           :
Dawna Fisher, Matt Mager, Domenic          :
Medina, Nina Carilli, Nancy                :
Rogozinski, Albert Sanders and             :
Justin Rees, a/k/a Concerned Owners of     :
Homes in London Towne Homeowners           :
Association                                :
                                           :
                 v.                        :   No. 591 C.D. 2021
                                           :
London Towne Homeowners                    :
Association and Bennett Carlise            :
                                           :
                 v.                        :
                                           :
Matthew Serota                             :
                                           :
Appeal of: Bennett Carlise                 :
PER CURIAM                            ORDER


             NOW, October 6, 2022, having considered Appellant Bennett Carlise’s

application for reargument, the application is denied.